
	

115 S3428 IS: Lessening Addiction by Enhancing Labeling Opioids Act of 2018
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3428
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2018
			Mr. Markey (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Controlled Substances Act to require warning labels for prescription opioids, and for
			 other purposes. 
	
	
		1.Short title
 This Act may be cited as the Lessening Addiction by Enhancing Labeling Opioids Act of 2018 or the LABEL Opioids Act.
		2.Amendment
 (a)In generalSection 305(c) of the Controlled Substances Act (21 U.S.C. 825(c)) is amended— (1)by inserting (1) before The Secretary; and
 (2)by adding at the end the following:  (2)The label of any container or package containing an opioid or opiate listed in schedule II or III shall, when dispensed (other than administered) to or for a patient, contain a clear, concise warning, in a manner specified by the Secretary by regulation, that the opioids or opiates dispensed can cause dependence, addiction, and overdose..
				(b)Regulations
 (1)RegulationsThe Secretary of Health and Human Services shall prescribe regulations under section 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)) to implement the amendment made by subsection (a) and such regulations shall be effective not later than 2 years after the date of enactment of this Act.
 (2)Interim rulesThe Secretary of Health and Human Services may issue the regulations required under paragraph (1) by interim rule to the extent necessary to comply with the timing requirement in paragraph (1).
				
